Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicants correspondence mailed 04/08/2022.  The amendment to the claims mailed 04/08/2022 has been entered.

Election/Restrictions
Applicant’s election of group I in the reply filed on 04/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2022.
Claims 1, 3-6, 8-11 are under examination. 
Drawings
The drawings are acceptable. 


Claim Objections
Claim 1, 6, and 11 are objected to because of the following informalities:  the claims recite “No LS, Maybe LS or Likely LS” in step (d) of claim 1.  Additionally claim 6 and claim 11 recite Maybe LS and Likely LS.  No, maybe and likely should not be capitalize and are not grammatically correct.  The claims should recite “no LS, maybe LS or likely LS” .  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature and abstract idea without significantly more. The claims recites an abstract idea that includes a mental process. This judicial exception is not integrated into a practical application because the additional elements recited in the claim do not integrate the abstract idea or law of nature and are not significantly more than the law of nature.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “classifying” the colorectal tumor sample as No LS, Maybe LS, or Likely LS as recited step (d) of the claim.  Neither the specification or the claims set forth limiting definition for classifying and step (d) is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally evaluates the BRAF V600E status, MMR mutation status, and MSI status and concludes  the tumor sample is No LS, Maybe LS, or Likely LS.  
Additionally claim 1 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between the BRAF V600E status, MMR mutation status, and MSI status to LS status.  This conclusion is supported by the recited purposes of the claimed method as set forth in the preamble (In a method of detecting lynch syndrome in a colorectal cancer sample from a patient) and step (d) classifying the colorectal tumor sample as No LS, Maybe LS, or Likely LS based on BRAF V600E status, MMR mutation status, and MSI status.  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation administering immunotherapy to the patient if MSI status is MSI high does not add a meaningful limitation to the abstract idea because it does not implement the abstract idea, there is no administration step that takes into account the classification of LS and the administration step only occurs if MSI is high, no administration occurs if MSI is not high.  Additionally the steps of determining MSI status, BRAF V600E, and mutation status of a plurality of mismatch repair genes based on tumor sequence data is not specific and does not integrate the judicial exceptions. 
Claims 3-4, 8-11 further limit the genome, BRAF mutation or MSI status and claim 6 further recite performing confirmatory LS germline testing.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  None of these claims recite additional elements that integrate the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of performing nucleic acid sequences on a portion of the genome from colorectal cancer sample to provide tumor sequence data is well-understood, routine, and conventional activities in the art.  The step of performing nucleic acid sequences on a portion of the genome merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of determining MSI status, BRAF V600E status and mutation status of a plurality of mismatch repair genes is well-established, routine and conventional in the art.  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates using next generation sequencing for Lynch Syndrome by performing nucleic acid sequence on a portion of genome for MSI, MMR mutational status and BRAF mutational status and determining MSI status, MMR mutation status and BRAF V600E (see Tafe J. Mol. Diagnostic, 2015, Vol 17, No. 5, pg472-482, Nowak (J Mol Diagnostic, 2017, 19:84-91) and Hampel et al. JAMA Oncol. 2018; 4(6):806-813 ). Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine MSI status, BRAF V600E mutation status and MMR mutation status based on tumor sequence data.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   Claims 3-5 and 8-10 further limit the portion of the genome, claims 7 and 10 further limit LS determination.  The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “In a method of detecting Lynch Syndrome…where traditional testing involves up to six sequential tests…the method comprising performing nucleic acid sequencing on a portion of the genome from the colorectal sample to provide tumor sequence data, wherein the portion of the genome comprises a plurality of homopolymer microsatellite loci and a plurality of mismatch repair genes, the improvement comprising…”.  The preamble and improvement render the claim indefinite.  While applicants indicate in the remarks mailed 04/08/2022 claim 1 is a Jepson type claim, the claim is not written with the following order.  CFR 1.75 (e) states in the case of an improvement any independent claim should contain in the following order a preamble comprising a general description of all elements or steps of the claimed combination which are conventional or known a phrase such as wherein the improvement comprises and steps which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.  In the instant claim the claim recites the traditional testing and then recites a method comprising steps followed by an improvement.  It is confusing what is required for the claimed method.  Does the claim require performing nucleic acid sequencing on a portion of the genome from colorectal cancer sample to provide tumor sequence data or does the claim just require the improvement?  If the claim requires both the improvement steps and performing nucleic acid sequencing on a portion of the genome then the claim should be written to clearly and concisely recite the required method steps.   
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 9, however claim 10 is a duplicate claim and recites the same limitations as claim 9 and therefore does not further limit claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (Oncotarget, 2018, vol 9, pp 20304-20322).
Gray teaches a custom probe-based next generation sequence panel that targets all exons and select introns regions of the MMR genes, which facilitates accurate detection of SNV variations, LOH, and CNV along with BRAF mutation (see pg. 20305, 2nd column). Gray teaches TumorNext-Lynch-MMR assay is a custom panel designed to analyze 508 exons, 81 introns, 13 UTR region in 39 genes including 5 genes associated with Lynch syndrome, 27 genes associated with colorectal cancer and 7 genes in common solid tumors along with MSI analysis and includes LS germline testing (claim 6 and claim 8).    Gray teaches the TumorNext-Lynch-MMR panel contains 40 homopolymer regions that may be used for MSI detection (see pg. 20307, 1st column) (claim 3).  Gray teaches obtaining genomic DNA from both FFPE tissue and peripheral blood followed by sequencing DNA samples (see materials and methods).  Gray teaches determining MSI status, BRAF V600E status, and MMR mutation status and classifying LS (see results, pg. 20305, 2nd column, supplemental table 2) (claim 5).   Because Gray teaches MSI status that is low, Gray anticipates claim 1.  The step of administering immunotherapy only occurs if MSI status is high, which is conditional and therefore any patient that is low for MSI in the assay of Gray would meet the limitations of the claims.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (JAMA Oncol. 2018; 4(6):806-813) in view of Burn (WO2018/037231).
Hampel teaches a method of using genetic sequencing of tumor DNA of patients with colorectal cancer without IHC analysis and MSI testing.  Hampel teaches up front tumor sequencing in colorectal cancer is simpler and superior sensitivity to current multitest approaches to Lynch syndrome screening (see key points).  Hampel teaches tumor sequencing for analysis of MMR genes, BRAF, and MSI status (see tumor next generation sequencing).  Hampel teaches classifying LS with mutations identified in at least 1 MMR gene, MSI status and BRAF V600E status (see analysis) (claim 11). Hampel teaches further germline mutation analysis in MMR genes for validation (see validation set of germline MMR gene mutations) (claim 6). Hampel teaches deletion of MMR, MSI high without BRAF mutation would be suspicious for LS (see pg. 811, 1st column) (claim 5) . Hampel does not teach at least 130 homopolymer microsatellite loci, portion of genome covers at least 1.9 Mb or administering immunotherapy to the patient if the MSI status is high. 
However, Burn teaches a method of identifying microsatellite instability and identifying Lynch Syndrome (see pg. 4-5).  Burns teaches a test for MSI-H would allow appropriate treatment to be allocated (see pg. 5, lines 30-31).  Burns teaches that pembrolizumab showed benefit for treating MSI-H colorectal cancers (see pg. 6, lines 1-6) and bevacizumab may also be effective to treat MSI-H colorectal cancer (see pg. 6, lines 15-17). Burns teaches it would be advantageous to provide an MSI test that could be used in a clinical setting as a high throughput MSI test and teaches developing a method suitable for high throughput and automated MSI analysis (see pg. 19, lines 25-30). Burns teaches whole gene sequence data was mined to identify new homopolymers that are highly variable in MSI-H tumors (determining MSI status based on tumor sequence data).  Burns teaches a total of 218, 181 variable homopolymers were identifying from whole genome analysis (see example 1, pg. lines 19-30) (claims 3-4, at least 130 homopolymer microsatellite loci) (claims 8-10, at least 1.9 Mb of the genome).  Burns further teaches a list of 120 mononucleotide repeats (see table A).
Therefore, a person of ordinary skill in the art would have recognized that modification of the method of Hampel using whole genome sequencing would allow for additional MSI loci to be determined as taught by Burns.  Additionally the ordinary artisan would have been motivated to treat a subject with MSI-H CRC with immunotherapies, as suggested by Burns to allow for treatment of the subject.  The ordinary artisan would have been motivated to analyze additional MSI loci as taught by Burns to allow for a high throughput MSI test that is suitable for automation and able to identify new homopolymers in additional tumors in the method of Hampel because both Hampel and Burns teach analysis of MSI in colorectal tumors for analysis of detecting lynch syndrome.  


Conclusion
No claims are allowable.

 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634